Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Green, II (US 2014/0288566), herein referred to as ‘566.
For Claim 1, ‘566 discloses a handle assembly (104) capable of use with a surgical tool comprising: a handle (192) having a distal end; and a first retaining mechanism (Figure 13) attached to the distal end of the handle (192), the first retaining mechanism including: a first retaining housing (196) having a first central cavity (194) capable of receiving a surgical tool, a first locking mechanism (208) moveable between first and second positions relative to the housing, the first locking mechanism (208) including a through hole (216) capable of receiving the surgical tool, and an alignment tab (232) separate from and disposed about a lateral side (as seen in Figure 16) of the first locking mechanism (208) that limits movement of the first locking mechanism (208) relative thereto.

For Claim 4, ‘566 discloses the handle assembly of claim 1, wherein the first retaining housing (196) includes a bore (202a, 202b) adjacent the first central cavity (194) to receive the alignment tab (232) of the first retaining mechanism.
For Claim 5, ‘566 discloses the handle assembly of claim 1, wherein the first retaining mechanism further includes a first biasing member (234) that biases the first locking mechanism (208) towards the first position.
For Claim 6, ‘566 discloses the handle assembly of claim 5, wherein the first biasing member (234) directly engages (as seen in Figure 15) the first locking mechanism (208).
For Claim 7, ‘566 discloses the handle assembly of claim 1, wherein the first locking mechanism (208) includes a lip (218) that partially occludes the first central cavity (194) when in the first position.
For Claim 8, ‘566 discloses the handle assembly of claim 1, wherein the through hole (216) of the first locking mechanism (208) is larger than the first central cavity (194).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9-17 are rejected under 35 U.S.C. 103 as being unpatentable over Wang Green, II (US 2014/0288566), herein referred to as ‘566.
For Claims 9 and 12-17, ‘566 discloses all the limitations as outlined above, except wherein the handle assembly further comprises a second retaining mechanism for a handle extension, and the corresponding structure of the second retaining mechanism. 
‘566 discloses all the limitations of the second retaining mechanism of claims 9 and 12-17 with respect to the first retaining mechanism as outlined above with respect to claims 1-8. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply a second retaining mechanism having all the structural parts of the first retaining mechanism but formed on the proximal end of the handle instead of the distal end to the handle of ‘566, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (see MPEP 2144.04). One would 
For Claims 10 and 11, ‘566 teaches or renders obvious all the limitations, except wherein the second retaining housing includes a plurality of fillets about its perimeter and wherein the plurality of fillets circumscribes the second central cavity.
It would have been an obvious matter of design choice to form a plurality of fillets around the perimeter of the retaining housing such that the plurality of fillets circumscribe the central cavity, as Applicant has not disclosed that it solves any stated problem of the prior art. It appears that fillets formed around the perimeter of the retaining housing such that they circumscribe the central cavity would perform equally well as the invention disclosed by ‘566. One would be motivated to make such a modification in order to provide the handle with a more aesthetic appearance.
Response to Arguments
Applicant's arguments filed 12/21/2021 have been fully considered but they are not persuasive.
Applicant’s arguments are with respect to newly added claim limitations which have been addressed in the new grounds of rejection above. Applicant’s amendments necessitated the new grounds of rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US1269413, US6374500, and US7587791 all teach similar retaining mechanisms on handle assemblies and are considered pertinent, but have not been relied upon in the above rejection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey O'Brien whose telephone number is (571)270-3655. The examiner can normally be reached M-Th 7-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jeffrey O'Brien/            Primary Examiner, Art Unit 3677